Citation Nr: 1202486	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  02-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated August 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim.  In July 2004, December 2007, April 2008, and June 2010, the Board remanded the matter for further development.  The case has been returned to the Board.  

As noted in the June 2010 remand, in a rating decision dated November 2006, the Veteran was granted service connection for posttraumatic stress disorder [PTSD] and a noncompensable evaluation was assigned, effective August 29, 2002.  The Veteran subsequently filed a claim of entitlement to an increased rating for the service connected PTSD in June 2008.  In a July 2008 rating decision, rather than adjudicate the Veteran's claim for an increased rating, the RO, for reasons unknown to the Board, indicated that the Veteran had previously been denied service-connection for PTSD and declined to reopen the claim.  Accordingly, the issue of entitlement to an increased rating for service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (noting that the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993). 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a left knee disability.  

In the June 2010 remand portion of its decision, the Board noted that the Veteran's service treatment records included a notation on the Veteran's March 1968 service entrance examination which indicated that the Veteran had previously been diagnosed with "rheumatism of all joints - elbows, wrists, knees."  Additionally, at the time of the Veteran's January 1969 in-service left knee injury, military physicians noted the Veteran's report that he had actually re-injured an old knee injury for which he had previously received surgery.  With this in mind, the Board instructed the RO to provide the Veteran with an examination to determine the etiology of the Veteran's left knee disability, to include determining whether any pre-existing left knee disability was aggravated in service.  The Board specifically directed the examiner to review the claims folder in conjunction with rendering the opinion.  Subsequently, the Veteran was provided an examination in July 2010, the report of which reflected that only medical records in the VA system were reviewed and that service treatment records and records prior to service were not reviewed.  The Board finds that the opinion rendered is not probative to the issue on appeal, as it was rendered in direct conflict with its remand instructions, i.e. review of the claims folder.  Review of the claims folder, to specifically include the service treatment records, is crucial to address the issue of service connection in this case (i.e. aggravation).  Therefore, on remand, the Veteran must be afforded another examination to determine the etiology of his current left knee disability.  See Stegall v. West, 11 Vet. App. 268, 271  (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). 

Additionally, in its December 2011 informal hearing presentation, the Veteran's representative indicated that there may be outstanding VA treatment records.  Review of the claims folder shows that records dated up to April 2008 have been associated with the claims folder.  As the above described VA records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include but exclusive of those dated from April 2008.  All efforts to locate these records should be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

2.  Arrange for a physician to review the Veteran's VA claims folder including a copy of this remand, as well as the June 2010 remand, and service treatment records.  The examination report must reflect review of all of these records.  The examiner must provide an opinion, with supporting rationale, as to the following questions: 

(a)  Please identify with specificity any currently manifested left knee disability and/or any left knee disability that is indicated in the record at any time since 2000.  

(b)  For each left knee disability identified, does the evidence of record clearly and unmistakably show that the disability existed prior to his enlistment into military service? 

(c)  For each disability that is determined to have predated the Veteran's military service, does the evidence of record clearly and unmistakably show that the pre-existing condition was NOT aggravated by service, beyond the natural progression of the disorder? 

(d)  For each current left knee disability that did clearly and unmistakably exist prior to service, is it at least as likely as not (i.e., a 50/50 probability) that the current disability had its onset in service or is related to an in-service disease or injury?  In answering this question, the VA examiner should specifically consider the January 1969 in-service football injury which resulted in internal derangement of the left knee. 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the Veteran's statements as what he experienced with regard to his left knee in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

A detailed rationale should be provided for all requested responses.  A report should be prepared and associated with the Veteran's VA claims folder. 

2.  After undertaking any additional development which it deems necessary and ensuring that all of the Board's remand instructions are followed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


